Citation Nr: 0010213	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  98-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had verified active service from February 1970 to 
February 1976.  A Form DD 214 contained in the record 
indicates that the veteran had approximately two years of 
active service prior to this period.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
August 1997 that denied the claimed benefits.


REMAND

The Board notes that although some of the deceased veteran's 
service medical records appear to have been considered by the 
RO in reaching its decision, those records are not currently 
contained in the claims folder.  These records should be 
associated with the claims folder prior to further 
consideration of the appellant's claim.  The record also 
indicates that there are missing service medical records 
which have not yet been considered.  A copy of the veteran's 
Form DD 214 indicates that he had approximately two years of 
active service prior to the term beginning in February 1970 
and ending in February 1976.  Any such prior active service 
should be verified and the appropriate service medical 
records obtained for association with the claims folder.

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO should attempt to verify all 
periods of active service for the 
deceased veteran and obtain any 
accompanying service medical records, not 
already contained in the claims folder, 
from the National Personnel Records 
Center (NPRC).  

2.  The RO should also contact the 
appellant and ascertain whether she has 
any of the deceased veteran's service 
medical records in her possession and, if 
so, she should submit all service medical 
records in her possession to the RO.  All 
such records should thereafter be 
associated with the claims folder.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
appellant's claim, to include 
consideration of the newly submitted 
evidence in the form of a December 1998 
letter from the deceased veteran's 
oncologist, and, if the decision remains 
adverse to her, provide the appellant and 
her representative with a supplemental 
statement of the case and the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
appellant with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

